DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 1/4/2021.
Claims 1-11 and 27-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 28, the phrase “when a terminal corresponding to the identifier…, a transmitter transmitting a message corresponding to the location information of the terminal included in the information of the terminal to the terminal”, is unclear as to whether a terminal is transmitting to the same terminal or a different terminal.

With respect to claims 29, 30, and 31, none of these depending claims resolve the uncertainty in the parent claim 28.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 9,549,394 B2; hereafter Kim).

With respect to claim 1, Kim discloses a message transmission request apparatus (Abstract; Title; FIG. 1; FIG. 2) comprising:
an uplink resource assignment information acquisition unit (112a, 112b in FIG. 1; 400 in FIG. 4; 202, 204, 206 in FIG. 2) acquiring uplink resource assignment information:
one or more uplink signal receivers (112a, 112b in FIG. 1; 400 in FIG. 4; 202, 204, 206 in FIG. 2) receiving an uplink signal based on the uplink resource assignment information (D2D signal, 502 in FIG. 5);
a controller determining (112a, 112b in FIG. 1; 400 in FIG. 4; 202, 204, 206 in FIG. 2), based on the uplink signal, information on a terminal (FIRST UE in FIG. 5) including identifier information (504, 506 in FIG. 5) of the terminal (FIRST UE in FIG. 5) which has transmitted the uplink signal and location information of the terminal (FIRST UE in FIG. 5); and
a message transmission request unit (112a, 112b in FIG. 1; 400 in FIG. 4; 202, 204, 206 in FIG. 2) transmitting the information (510, announce message with PDCCH in FIG. 5) on the terminal (FIRST UE in FIG. 5) to a mobile communication network (510, announce message with PDCCH in FIG. 5).

With respect to claim 2, Kim further discloses wherein the uplink resource assignment information acquisition unit (112a, 112b in FIG. 1; 400 in FIG. 4; 202, 204, 206 in FIG. 2) receives at least one downlink signal (S1, S1 from EPC, 120 in FIG. 1), and acquires the uplink resource assignment information (column 4, lines 8-40, see the management of tunnels and subscriber sessions) by processing the at least one downlink signal (S1, S1 from EPC, 120 in FIG. 1).


With respect to claim 5, Kim further discloses wherein the identifier information of the terminal (FIRST UE in FIG. 5) is an RNTI (column 7, lines 1-15).


With respect to claim 8, Kim further discloses wherein the message transmission request unit transmits the information on the terminal to the mobile communication network when a location of the terminal (FIRST UE in FIG. 5) is within a first threshold distance from the message transmission request apparatus (column 9, lines 20-50, see the distance between the UE and time advance information).


With respect to claim 27, Kim discloses a message transmission management server (Abstract; Title; FIG. 1; FIG. 2) comprising:
a receiver receiving uplink signal reception intensity information on an uplink signal received by each of one or more message transmission request apparatuses from the one or more message transmission request apparatuses (Abstract; Title; 112a of FIG. 1; 200 of FIG. 2);
a controller determining a location (column 9, lines 20-50, see the distance between the UE and time advance information ; and the network knows the terminal is in the cell of the base station when the D2D signal is received by the base station) of a terminal (FIRST UE in FIG. 5) which has transmitted the uplink signal based on the uplink signal reception intensity information on the uplink signal received by each of the one or more message transmission request apparatuses (Abstract; Title; 112a of FIG. 1; 200 of FIG. 2); and
a transmitter transmitting information on the location (510, announce message with PDCCH in FIG. 5) of the terminal (FIRST UE in FIG. 5) to the one or more message transmission request apparatuses (Abstract; Title; 112a of FIG. 1; 200 of FIG. 2).

With respect to claim 28, Kim discloses a mobile communication network (Abstract; Title; FIG. 1; FIG. 2) comprising:
a receiver receiving information on a terminal (FIRST UE in FIG. 5) including identifier information and location information (column 9, lines 20-50, see the distance between the UE and time advance information; and the network knows the terminal is in the cell of the base station when the D2D signal is received by the base station) of the terminal (FIRST UE in FIG. 5) from a message transmission request apparatus (Abstract; Title; 112a, 112b in FIG. 1; FIG. 2);
a controller accessing the identifier (504, 506 in FIG. 5) information of the terminal included in the information on the terminal (FIRST UE in FIG. 5): and
when a terminal (FIRST UE in FIG. 5) corresponding to the identifier information (504, 506 in FIG. 5) of the terminal is accessed, a transmitter transmitting a message corresponding to the location information (510, announce message with PDCCH in FIG. 5) of the terminal included in the information (510, announce message with PDCCH in FIG. 5) on the terminal to the terminal (FIRST UE in FIG. 5). 

With respect to claim 29, Kim further discloses wherein when a terminal corresponding to the identifier information of the terminal is not accessed, the transmitter transmits a message transmission failure signal to the message transmission request apparatus (column 7, lines 25-40, see the ACK/NACK of proximity signal).

Allowable Subject Matter
Claims 3, 4, 6, 7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 23, 2022